Case 16-03273-RLM-13        Doc 55 Filed 04/22/19 EOD 04/22/19 17:01:35              Pg 1 of 2
                          SO ORDERED: April 22, 2019.




                          ______________________________
                          Robyn L. Moberly
                          United States Bankruptcy Judge




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

  IN RE:                                               CASE NO. 16-03273-RLM-13
  JUSTIN GLOVER MIDKIFF
  TIFFANY ALISON DUNCAN

  DEBTOR(S)

       ORDER GRANTING DEBTOR (S)’ §1329 MOTION TO MODIFY (DOC. 47)


         This matter came before the Court on the Debtor (s)’ §1329 Motion to Modify Plan after

  Confirmation (Doc. 47) filed on 2/20/19 (more appropriately deemed to be a Motion to Modify

  Plan pursuant to §1329),

          And the Court, having extended notice and no objections to said Motion having been filed,

  or if filed, said objection having been resolved or withdrawn, now finds that said Motion should be

  granted. It is, therefore,

  ORDERED, ADJUDGED AND DECREED that the Debtor (s)’ §1329 Motion to Modify Plan after

  Confirmation shall be granted.

  IT IS FUTHER ORDERED that the Debtor(s) shall pay Ann M. DeLaney, Trustee as follows:
Case 16-03273-RLM-13        Doc 55   Filed 04/22/19    EOD 04/22/19 17:01:35      Pg 2 of 2



  Debtor shall pay a total of $3,510.00 through February, 2019. Beginning March, 2019,

  debtors shall pay $40.00 per month, until a plan base of $3,870.00 is reached. Debtors will no

  longer turn over 1/2 of bonus income.     All other aspects of the previously confirmed plan

  shall remain in effect.

                                      ###
